Exhibit 10.5

RESTRICTED STOCK AWARD AGREEMENT

This Agreement is made and entered into as of <<grant date>> by and between CSX
Corporation (“CSX”), a Virginia corporation, and <<Name>> (the “Recipient”). In
consideration of their mutual promises and undertakings, CSX and Recipient
mutually agree as follows:

 

  1. Restricted Stock. In consideration of Recipient’s continued and
uninterrupted employment with CSX or an Affiliate thereof, for the period from
<<grant date>> through <<(vest date -1 day)>> (the “Restricted Period”), the
Recipient is hereby granted <<number>> shares of restricted CSX Corporation
common stock, $1 par value (“CSX Stock”).

 

  2. Vesting. The Restricted Stock shall fully vest on <<vest date>> upon
Recipient’s completion of the Restricted Period, except as provided below in
Section 6.

 

  3. Delivery of Shares with Holding Period. Payment of vested Restricted Stock
will be paid as soon as practicable after completion of the Restricted Period.
If Recipient is a member of the Executive Team at the time of vesting, such
shares may not be sold for a period of one year following vesting with the
following exceptions: (i) after the Recipient terminates employment, (ii) for
payment by Recipient of applicable withholding taxes, (iii) where Recipient
sells shares in connection with a change in control event as defined by the CSX
Stock and Incentive Award Plan, and (iv) a person or entity that acquires the
shares from the Recipient by will or the laws of descent and distribution.

 

  4. Omnibus Plan incorporated by reference. The grant hereunder is made under
CSX Stock and Incentive Award Plan (the “Plan”), the provisions of which are
hereby incorporated by reference except as otherwise provided specifically
herein.

 

  5. Dividend equivalents. During the Restricted Period, CSX will pay to
Recipient, based upon the number of restricted shares granted, an amount equal
to dividends (“Dividend Equivalents”) declared and payable on the CSX common
stock net of applicable withholding taxes.

 

  6. Termination of Employment. In the event of a termination of Recipient’s
employment before the end of the Restricted Period for any reason other than
death or disability, the Restricted Stock shall be forfeited. In the event of a
termination of Recipient’s employment before the end of the Restricted Period,
by reason of Recipient’s death or disability, pro rata vesting shall apply. The
pro rata computation will be determined based upon the number of months of
employment completed during the Restricted Period. “Disability” shall mean the
Recipient’s becoming disabled within the meaning of the long-term disability
plan of the Company covering the Recipient. Restricted Stock granted to the
Recipient that does not vest under the terms of this Agreement shall be
forfeited.



--------------------------------------------------------------------------------

  7. Withholding of Tax. Recipient shall be solely responsible for any and all
federal, state, and local taxes which may be imposed on the Recipient as a
result of the vesting of the Restricted Stock, the receipt of CSX Stock, and
receipt of dividend equivalents. CSX is required to withhold income taxes at the
prescribed supplemental income and employment tax rates at the time such taxes
are due. Upon issuance of CSX stock, CSX will withhold the minimum number of
whole shares equal in value to such required withholding amount. No additional
voluntary withholding amount is permitted.

 

  8. Assignment of Restricted Stock Prohibited. The Restricted Stock may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of.

 

  9. Not a Contract of Employment. Nothing in this Agreement shall be
interpreted or construed to create a contract of employment between the Company
and the Recipient. This Agreement is intended solely to provide Recipient an
incentive to continue existing employment.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date indicated below.

 

RECIPIENT:     CSX CORPORATION:       By:     <<Name>>       Michael J. Ward    
  Chairman and Chief Executive Officer

Employee Number: <<Employee ID>>

     

Date:                                     

     